Citation Nr: 0907914	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  07-19 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for degenerative disc 
disease (DDD), the residuals of a back injury.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The veteran had active service in the Air Force from August 
1954 to November 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2005 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO). 

The Veteran requested a hearing before the Board, and the 
hearing was conducted by the undersigned Veterans Law Judge 
on November 7, 2008. 


FINDINGS OF FACT

The veteran's degenerative disc disease, the residual of a 
low back injury, is not a result of the veteran's military 
service.


CONCLUSION OF LAW

The criteria for establishing service connection for 
degenerative disc disease, also claimed as residuals of a low 
back injury, have not been met.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and; 
(3) that the claimant is expected to provide.

In June 2005, the agency of original jurisdiction (AOJ) 
provided the notice then required by 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2008). Specifically, 
the AOJ notified the veteran of information and evidence 
necessary to substantiate the claim of service connection; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  In addition, in October 2008 the veteran was 
provided with a notice of effective date and disability 
rating regulations pursuant to Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Although the notice letter 
postdated the initial adjudication, no prejudice is apparent.  
However, for the reasons detailed below, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim.  Consequently, any deficiency regarding the 
notice mandated by Dingess/Hartman has been rendered moot.

VA has also done everything reasonably possible to assist the 
veteran with respect to his claim for benefits, such as 
obtaining medical records.  Although there is no VA 
examination with a nexus opinion on file, none is required in 
this case.  Such development is to be considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains competent evidence of diagnosed disability or 
symptoms of disability; establishes that the veteran 
experienced an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period; 
and indicates that the claimed disability may be associated 
with the in-service event, injury, or disease, or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4).  Because not all of these conditions have been 
met with respect to the service connection issue decided 
herein, as will be discussed below, a VA examination with 
nexus opinion is not necessary.  The Board does not know of 
any additional relevant evidence which has not been obtained.  
Therefore, the duty to notify and assist has been met.


Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To 
establish service connection for the claimed disorder, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  38 C.F.R § 3.303 (2008); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection may also be granted for chronic disorders, 
such as arthritis, when manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

The Veteran claims that he injured his lower back during 
service in 1954 when working on an airplane handling cargo at 
Brookley Air Force Base in Alabama.  The Veteran testified at 
his hearing that he was strapping down cargo when he felt 
"something snapped or popped" in his back which brought on 
spasms.  The Veteran further testified that once they reached 
their destination in Puerto Rico, the Veteran's back pain had 
subsided and, therefore, he chose not to go on sick call.  
However, the Veteran stated that he was hospitalized in a 
Bermuda hospital and again at the Burtonwood Air Force Base 
in England for influenza.  

The veteran's in-service medical record is absent of any 
treatment or diagnosis for low back injuries during service.  
See Report of Medical Examination, dated August 1954 to 
November 1957.  Furthermore, the veteran's service entrance 
and separation medical examinations also lack evidence of low 
back injury and treatment.  See Service entrance and 
separation examination record, dated August and September 
1954, and November 1957, respectively.  However, in a 
November 1954 Report of Medical Examination, it is noted that 
the Veteran "sprained [his] back in 1952" but that there 
was a "complete recovery; no complications, no sequelae."  
See Report of Medical Examination, dated November 1954.

According to post-service medical treatment records, the 
first record of back pain is in June 1987 when the Veteran 
was treated by a private physician, Dr. J. Grace.  Therefore, 
it is apparent that any back injury suffered in service was 
acute and transitory and resolved without residual 
disability.  

In any event, in June 1987 the Veteran further reported that 
he had "one other episode of severe back pain about 10 years 
ago and was treated in traction at Bay Medical Center by Dr. 
Hallman."  See Dr. J. Grace private treatment records, dated 
June 1987.  The reports of this account are absent from the 
record.  In a September 1989 letter, Dr. J. Grace stated that 
the Veteran "has documented lumbar disc disease, as evidence 
on a computerized tomography scan, showing [two] levels of 
significant disc disease."  See Dr. J. Grace letter, dated 
September 1989.  

The Board also notes that a February 2007 record from Dr. M. 
Reed indicates that the Veteran provided a history of 
injuring his back when lifting cargo, and that he has had 
back problems ever since that time.  Dr. Reed diagnosed 
lumbar disc disease with spinal stenosis and radiculitis, and 
appears to note that it had its onset in service.  This 
opinion (it is not entirely clear), however, is not competent 
evidence that his back disability had its onset in service, 
as it appears mere recitation of the veteran's history by the 
examiner and not on documented evidence.  See LeShore v. 
Brown, 8 Vet. App. 406 (1996). 

While the Veteran claims that a low back injury incurred 
during service is linked to his current diagnosis of 
degenerative disc disease, generally, a lay person, while 
competent to report symptoms, is not competent to comment on 
the presence or etiology of a medical disorder.  See Espiritu 
v. Derwinski, 2 Vet. App. 492.  Consequently, while the 
veteran is competent to report that the veteran injured his 
back and the existence of symptoms such as low back pain, 
they are not competent to report a chronic disorder resulted 
form the alleged injury.  In this case, the objective medical 
evidence does not establish that a chronic disorder existed 
in-service as the records indicate negative disorders and 
normal low back conditions at separation.

Furthermore, the United States Court of Appeals for the 
Federal Circuit has determined that a lapse of time is a 
factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 
2000).  In this case, the first recorded diagnosis of DDD was 
in September 1989; thirty two years after the Veteran left 
service.  Assuming arguendo, that the Veteran experienced an 
episode of severe back problem ten years before the June 1987 
treatment, this would place the first reported incident of 
back pain post-service to be in 1977; twenty years after 
service.  Finally, it is noted that low back arthritis was 
not diagnosed within a year of the Veteran's separation from 
service.  38 C.F.R. §§ 3.307, 3.309.  

Although the Board is sympathetic to the Veteran's claim, 
even if the Board conceded in-service low back injury, based 
on the normal findings at separation, the length of time 
between separation, and the initial manifestation of DDD the 
evidence for the Veteran's claim is outweighed by the 
countervailing evidence.  As the preponderance of the 
evidence is against the claims, the benefit of the doubt 
doctrine is not applicable and the appeal must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  




ORDER

Service connection for degenerative disc disease, residuals 
of a back injury is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


